Appeal from order of Supreme Court, New York County, entered December 8, 1975, unanimously dismissed, without costs and without disbursements. The appeal is not properly before this court. The notice of appeal, dated February 6, 1976, purports to appeal from an order, entered as above, and dated December 5, 1975, which transferred the action from Supreme to Civil Court. That order was ex parte (Rules of Supreme' Court, New York and Bronx Counties, § 660.21 [22 NYCRR 660.21]), and a motion to vacate it was denied on February 24, 1976. The ex parte order itself is not appealable (CPLR 5701, subd [a], par 2). For practical purposes, it would have been appealable through appeal from the order of February 24 (CPLR 5701, subd [a], par 3) had such an appeal been taken; it was not. The instant appeal must be dismissed. (Kirzon v Marcus Corp., 18 AD2d 906.) Concur—Markewich, J. P., Kupferman, Lupiano, Birns and Capozzoli, JJ.